UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-4321



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


OMAR CORDERO WASHINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:07-cr-00736-DCN-1)


Submitted:   August 18, 2008             Decided:   September 25, 2008


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.      Alston Calhoun Badger, Jr.,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Omar   Cordero   Washington       pled    guilty   without   a    plea

agreement to possession with intent to distribute five grams or

more of crack cocaine, in violation of 21 U.S.C. § 841(a)(1)

(2000).   Because of a prior felony drug conviction, Washington was

statutorily subject to a minimum term of imprisonment of ten years.

See 21 U.S.C. § 841(b)(1)(B) (2000).1          Washington was sentenced to

120 months in prison.       He now appeals. His attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

raising three issues but stating that there are no meritorious

issues for appeal.    Washington was advised of his right to file a

pro se supplemental brief, but did not file such a brief.                     We

affirm.

           In the Anders brief, counsel first questions whether the

district court complied with Fed. R. Crim. P. 11 but concludes that

it did.   Our review of the transcript of Washington’s arraignment

discloses full compliance with the Rule.             Further, the transcript

reveals that Washington entered his guilty plea intelligently,

voluntarily   and   knowingly,   with    a    full    understanding     of   the

consequences of his plea.




     1
      The United States notified Washington in accordance with 21
U.S.C. § 851 (2000) of its intent to seek the enhanced penalty
based on Washington’s 2006 state conviction for a felony drug
offense.

                                   2
                  Counsel    also    contends        that   the   statutory    minimum

sentences set forth in § 841(b) violate the Fifth and Eighth

Amendments because of the disparity between sentences for offenses

involving crack cocaine and those involving powder cocaine.                          As

counsel acknowledges, this court has previously rejected similar

challenges.          See United States v. Fisher, 58 F.3d 96, 99-100 (4th

Cir. 1995); United States v. D’Anjou, 16 F.3d 604, 613-14 (4th Cir.

1994).

                  Finally, counsel questions whether the 120-month sentence

is reasonable.            We review a criminal sentence for reasonableness,

using the abuse of discretion standard. Gall v. United States, 128

S.   Ct.     586,     594-97      (2007).          Reasonableness   review    requires

appellate consideration of both the procedural and substantive

reasonableness of a sentence.               Id.

                  Here,     the     district        court    correctly    calculated

Washington’s advisory Guidelines range of 120 months,2 considered

that range in conjunction with the factors set forth at 18 U.S.C.

§ 3553(a) (West 2000 & Supp. 2008), and adequately explained its

reason for imposing sentence.                See United States v. Pauley, 511

F.3d       468,    473    (4th    Cir.   2007).        We   recently   held   that   “a



       2
      Washington’s Guidelines range as initially calculated was 46-
57 months, reflecting a total offense level of 21 and a criminal
history category of III.     However, because he was statutorily
subject to ten years in prison, the advisory Guidelines range
became 120 months.       See U.S. Sentencing Guidelines Manual
§ 5G1.1(b) (2007).

                                               3
statutorily required sentence is per se reasonable.” United States

v. Farrior, 2008 WL 2971779, at *10 (4th Cir. Aug. 5, 2008) (No.

07-4498).      Additionally, the Supreme Court has stated that, even

after recent Guidelines amendments reducing the base offense levels

for   crack    offenses,    “sentencing    courts   remain   bound    by    the

mandatory minimum sentences prescribed [by statute].” Kimbrough v.

United States, 128 S. Ct. 558, 573 (2007).          On the basis of these

authorities, we conclude that Washington’s sentence is reasonable.

              We have examined the entire record in this case in

accordance     with   the   requirements   of   Anders,   and   we   find   no

meritorious issues for appeal. Accordingly, we affirm. This court

requires counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may move

in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy of the motion was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     4